DETAILED ACTION
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/12/2022. Applicant traverses the Requirement among inventions, but does not give reasoning as to why such a Restriction is improper. Applicant traverses the Requirement for Election of Species on the basis that Examiner has mischaracterized the listed “modified examples” as mutually exclusive embodiments. The Requirement for Election of Species is withdrawn.
Claims 1-12 are now examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein a single tooth portion or a single groove is provided “where tooth portions of the pair of racks mesh with each other.” First, it seems the claim is reciting that a single component is provided at two different locations. Secondly, the pair of racks do not mesh with each other. Clarification is required. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the switching mechanism has second teeth having meshing longer than meshing of the first teeth, and a depth of the meshing by the second teeth is longer than a meshing depth of the first teeth and the meshing is performed at a switching position.” First, it is not clear as to what “longer meshing” means. Secondly, two switching mechanisms have been recited, one for each rack and pinion. It seems to Examiner from the figures of the present application that each switching mechanism has only one tooth. Thus, to say that the switching mechanism has second teeth seems incorrect. Correction is required. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “first teeth of the rack and pinion mechanism,” but two rack and pinion mechanisms have been recited, and thus it is unclear as to which of the rack and pinion mechanisms the claimed first teeth are to be applied. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendricks et al. (8,430,585) in view of Maud et al. (2,736,161).

Regarding claim 1, Hendricks teaches a liquid ejecting apparatus comprising:
a movable body (fig. 4, item 12) including a head for ejecting a liquid (fig. 4, item 12) or a maintenance section performing maintenance of the head;
a pair of rack and pinion mechanisms (fig. 4, items 56) including a rack and a drive gear to move the movable body in a first direction (fig. 4, Z direction) in which the rack extends (see fig. 4).
Hendricks does not teach a switching mechanism. Maud teaches this (Maud, see fig. 1, Note switching mechanism B/E/F/G/11). It would have been obvious to one of ordinary skill in the art at the time of invention to add the switching mechanism of Maud to the device of Hendricks because doing so would allow for proper alignment of the rack and pinion portions upon initial engagement. 
Upon combination of the references, the resultant device would meet the limitation:
wherein a switching mechanism provided for each of the rack and pinion mechanisms and switching presence and absence of meshing between the rack and the drive gear when the movable body is at an exchange position (Note that “an exchange position” has not been defined in any way. However, as disclosed by Maud, that position is a position where the rack and pinion disengage). 

Regarding claim 2, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 1, wherein
the switching mechanism includes a tooth portion (Maud, fig. 1, item 11) provided on one of the rack and the drive gear (Maud, see fig. 1), and a groove (Maud, item a) provided on the other side and configured to mesh with the tooth portion (Maud, see fig. 1), and
when the movable body is attached,
the meshing between the tooth portion and the groove of the switching mechanism is performed before the meshing between the rack and the drive gear (Maud, see fig. 1, Note that tooth 11 must be fully inserted into groove a before full meshing of the rack and pinion is achieved),
when the tooth portion and the groove of the switching mechanism mesh with each other, a relative distance between the rack and the drive gear is narrowed so that the rack and the drive gear are configured to mesh with each other (Maud, see fig. 1), and
when the tooth portion and the groove of the switching mechanism do not mesh with each other, the relative distance between the rack and the drive gear is not narrowed, and the rack and the drive gear do not mesh with each other (Maud, see fig. 1).

Regarding claim 3, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 2, wherein
a phase of the tooth portion of the switching mechanism and a phase of a tooth portion of the rack and pinion mechanism are the same (Maud, see fig. 1).

Regarding claim 4, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 3, wherein
one of the tooth portion and the groove of the switching mechanism is provided at a position where tooth portions of a pair of the racks mesh with each other in the same phase (Maud, see fig. 1).

Regarding claim 5, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 2, wherein
the switching mechanism has a first portion (Maud, fig. 1, external circular portion of A with groove) on the drive gear and a second portion (Maud, fig. 1, portion E/F/G/11) on the rack, and
the first portion has a cylindrical flange (Maud, see fig. 1) that is concentric with a tooth portion (Maud, fig. 1, smaller circular portion of item A on which teeth of drive hear are disposed) of the drive gear and has an outer diameter larger than an outer diameter of the tooth portion, and the groove that is formed in the flange (Maud, see fig. 1, Note that, as defined, this is the case).

Regarding claim 6, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 1, wherein
the drive gear and the rack have first teeth (Maud, see fig. 1, Hendricks, see fig. 4), and
the switching mechanism has second teeth having meshing longer than meshing of the first teeth, and a depth of the meshing by the second teeth is longer than a meshing depth of the first teeth and the meshing is performed at a switching position (Maud, see fig. 1).

Regarding claim 7, Hendricks in view of Maud teaches the liguid ejecting apparatus according to claim 1, wherein the tooth portion of the switching mechanism is provided at a position different from the tooth portion of the rack and pinion mechanism in an axial direction of the drive gear (Maud, see fig. 1).

Regarding claim 8, Hendricks in view of Maud teaches the liguid ejecting apparatus according to claim 1, wherein a length of the rack is longer than a length of one circumference of the drive gear (Hendricks, see fig. 4).

Regarding claim 9, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 1, wherein
the pair of rack and pinion mechanisms are provided on both sides in a width direction (Hendricks, fig. 4, X direction) intersecting a moving direction (Hendricks, fig. 4, direction Z) of the movable body (Hendricks, see fig. 4), and first teeth of the rack and pinion mechanism are provided on a movable body side with respect to second teeth of the switching mechanism in the width direction of the movable body (Hendricks, see fig. 4, Note that “a movable body side” has not been defined and thus can mean any side).

Regarding claim 10, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 1, further comprising:
a first guide portion (Hendricks, fig. 4, item 68) and a second guide portion (Hendricks, fig. 4, item 42) for guiding the movable body (Hendricks, fig. 4, note that belt 68 and rail 42 guide the moving body), wherein
the first guide portion extends in a second direction (Hendricks, fig. 4, Y direction)  that intersects the first direction in which the rack extends (Hendricks, see fig. 4), from the exchange position of the movable body (Hendricks, see fig. 4), and
the second guide portion extends in the first direction from the exchange position (Hendricks, see fig. 4).

Regarding claim 11, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 1, wherein the switching mechanism is meshed by rotating the drive gear in a direction in which the movable body moves in a gravity direction (Note that, upon combination, this would be the case).

Regarding claim 12, Hendricks in view of Maud teaches the liquid ejecting apparatus according to claim 1, wherein the rack and pinion mechanism includes a first rack and pinion mechanism (Hendricks, fig. 4, item 56) and a second rack and pinion mechanism (Hendricks, fig. 4, other of items 56), and
the first rack and pinion mechanism and the second rack and pinion mechanism are provided on one end side and the other end side of the head in a third direction (Hendricks, fig. 4, Z direction) intersecting both of the first direction and a second direction that intersects the direction in which the rack extends (Hendricks, fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853